 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUBEN RODRIGUEZ BERNAL,                          No. 2:16-cv-2511 AC P
12                      Plaintiff,
13          v.                                        ORDER
14   JEFFREY BEARD, et al.,
15                      Defendants.
16

17          By order filed May 13, 2019, defendant Arana was ordered to reimburse the United States

18   Marshal for the fees incurred as a result of his failure to waive personal service absent a showing

19   of good cause and to show cause why default should not be entered for failing to timely respond

20   to the complaint. ECF No. 31. Defendant has now responded to the order. ECF No. 32.

21          Defendant avers that he did not receive a request to waive service, and that until he was

22   personally served, he had believed that the California Department of Corrections and

23   Rehabilitation (CDCR) was representing him because he had been asked to complete paperwork

24   for that purpose in August 2018. Id. at 2, ¶¶ 4-5. The court finds that defendant has shown good

25   cause for his failure to waive personal service and he will not be required to reimburse the United

26   States Marshal. With respect to defendant’s failure to respond to the complaint, although he has

27   not addressed why he did not file a timely response, defendant has evinced an intent to defend

28   ////
                                                      1
 1   against plaintiff’s allegations and therefore shown sufficient cause why default should not be
 2   entered.
 3          Defendant also requests an additional twenty-one days to file a response to the complaint
 4   on the grounds that he requires additional time to evaluate his options for a responsive pleading
 5   and to contact the CDCR to determine why they chose not to represent him. Id., ¶¶ 7. However,
 6   defendant fails to explain why he did not request this additional time to address these matters
 7   prior to the expiration of his time to respond to the complaint, and his request for an extension of
 8   time to respond to the complaint will therefore be granted only in part.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. Defendant Arana has shown good cause why he failed to waive personal service and
11   he is not required to reimburse the United States Marshal for the cost of service.
12          2. Defendant Arana has demonstrated that he intends to defend against plaintiff’s
13   allegations and default should not be entered against him. The order to show cause (ECF No. 31)
14   is therefore discharged.
15          3. Defendant Arana’s request for an extension of time to respond to the complaint is
16   granted in part and he shall have an additional seven days, up to June 6, 2019, to file a response to
17   the complaint.
18   DATED: May 23, 2019
19

20

21

22

23

24

25

26

27

28
                                                      2
